Exhibit 10.27

LOGO [g87885g44c38.jpg]

AMENDED AND RESTATED

SEVERANCE AGREEMENT

AUGUST 13, 2008

This Amended and Restated Severance Agreement (“Agreement”) is made and entered
into as of August 13, 2008, by and between Powerwave Technologies, Inc.,
(“Company”), and Ronald J. Buschur, an individual (“Chief Executive Officer”).

1. RECITALS

A. The Company is a global supplier of end-to-end wireless solutions for
communication networks worldwide;

B. Chief Executive Officer has been serving as Chief Executive Officer of the
Company, and the Company desires to continue its relationship with Chief
Executive Officer;

C. Chief Executive Officer and the Company entered into a Severance Agreement
effective as of August 1, 2003 (“Severance Agreement.”)

D. The Company desires to provide Chief Executive Officer with a severance
agreement in recognition of Chief Executive Officer’s valuable skills and
service to be provided in the event of a termination of employment under the
circumstances described below and the Company and Chief Executive Officer desire
to amend and restate the Severance Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, the parties hereto agree as follows:

2. DEFINITIONS

For purposes of this Agreement only, the following terms shall have the meaning
described below:

A. “Employee” shall mean the Chief Executive Officer covered under this
Agreement, unless otherwise specifically indicated.

B. “Severance Pay” shall be three times the Chief Executive Officer’s ‘total
annual compensation,’ as defined herein. ‘Total annual compensation’ as used
herein shall be Chief Executive Officer’s annual base salary for the year
employment terminates plus the greater of Chief Executive Officer’s target bonus
amount for the year employment terminates or the actual bonus paid to Chief
Executive Officer the prior year, whichever is greater.

 

Page 1 of 7



--------------------------------------------------------------------------------

C. “Cause” shall mean any of the following:

(i) The continued, unreasonable refusal or omission by the Chief Executive
Officer to perform any material duties required of him by the Company, if such
duties are consistent with duties customary for the Chief Executive Officer’s
position;

(ii) Any material act or omission by the Chief Executive Officer involving
malfeasance or gross negligence in the performance of his duties to, or material
deviation from any of the policies or directives of the Company;

(iii) Conduct on the part of the Chief Executive Officer which constitutes the
breach of any statutory or common law duty of loyalty to the Company, including
the unauthorized disclosure of material confidential information or trade
secrets of the Company; or

(iv) Any illegal act by Chief Executive Officer which materially and adversely
affects the business of the Company or any felony committed by Chief Executive
Officer, as evidenced by conviction thereof, provided that the Company may
suspend the Chief Executive Officer with pay while any allegation of such
illegal or felonious act is investigated.

D. “Good Reason” shall mean the occurrence of any of the conditions described in
(i)-(iv) below, without the Chief Executive Officer’s written consent; if the
Chief Executive Operator provides written notice to the Company of the existence
of any such condition within ninety (90) days of its initial existence and the
Company fails to remedy the condition within thirty (30) days of receiving such
notice. Notwithstanding the preceding sentence, if Chief Executive Officer does
not resign within nine (9) months of a condition described in (i)-(iv) below,
Chief Executive Officer is deemed to have consented and acquiesced to the event
which shall not thereafter constitute “good reason”:

(i) A material reduction by the Company in Chief Executive Officer’s
compensation that is not made in connection with an across the board reduction
of all the Company’s executive salaries;

(ii) The assignment of Chief Executive Officer to duties which reflect a
material adverse change in authority, responsibility or status with the Company
or any successor;

(iii) A material relocation of Chief Executive Officer to a location that is at
least 30 miles from the location where the Chief Executive Officer was regularly
assigned to immediately prior to the Chief Executive Officer’s resignation of
employment; or

(iv) A material failure by the Company to pay any material portion of the Chief
Executive Officer’s compensation within ten (10) days of the date due.

E. “Change in Control” shall mean the occurrence of any of the following events:

 

Page 2 of 7



--------------------------------------------------------------------------------

(i) The acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
of the beneficial ownership of more than fifty percent (50%) of the outstanding
securities of the Company;

(ii) A merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

(iii) The sale, transfer or other disposition of all or substantially all of the
assets of the Company;

(iv) a complete liquidation or dissolution of the Company;

(v) Any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such merger; or

(vi) The date a majority of the members of the board of the Company’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Company’s board
of directors before the date of appointment or election.

3. ELIGIBILITY FOR SEVERANCE BENEFITS (RELEASE REQUIRED)

Chief Executive Officer shall be entitled to receive the benefits set forth in
Section 4 if all of the following occur:

A. Chief Executive Officer’s employment is involuntarily terminated without
“Cause” or if Chief Executive Officer voluntarily terminates his employment with
“Good Reason, in the absence of a “Change of Control”;

B. Termination of Chief Executive Officer’s employment occurs in the absence of
a Change in Control, and not in anticipation of, connection with, or within two
(2) years following a “Change in Control,” as any benefits in such a situation
are provided exclusively by the separate Change in Control Agreement executed by
Chief Executive Officer on August 1, 2003. If termination of Chief Executive
Officer’s employment is made in anticipation of, connection with, or within two
(2) years following a “Change in Control,” then Chief Executive Officer shall be
entitled only to those benefits provided for in Chief Executive Officer’s Change
in Control Agreement and this Agreement shall not be applicable and shall be
null and void and of no effect whatsoever; and

C. Chief Executive Officer has executed a Release of Claims in favor of the
Company and its agents, a form of which is available from Human Resources, and
such Release must become effective in accordance with its terms.

 

Page 3 of 7



--------------------------------------------------------------------------------

4. SEVERANCE BENEFITS (RELEASE REQUIRED)

A. SEVERANCE PAY

If the Chief Executive Officer meets all of the eligibility requirements of
Section 3 above, the Chief Executive Officer shall receive his Severance Pay, in
a lump sum provided the Chief Executive Officer executed the Release described
in Section 3C above within the minimum period required by Section 201 of the
Older Workers’ Benefit Protection Act of 1990, as amended, to make such release
effective. The lump sum will be paid within fifteen (15) days after the Chief
Executive Officer’s execution of an unrevoked release, (but not later than two
and one-half (2 1/2) months after the end of the calendar year following the
Chief Executive Officer’s termination of employment).

B. COMPANY PAID COBRA

The Company shall pay for existing group employee benefit coverage continuation
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) as
provided by the Company’s group agreements for thirty-six (36) months, beginning
the calendar month after Chief Executive Officer’s termination and provided at
regular employee rates, or until Chief Executive Officer becomes eligible for
group insurance benefits from another employer, whichever occurs first. If the
full amount of time allowable under COBRA as applied by the California
Continuation Benefits Replacement Act, California Health and Safety Code
§ 1366.27 (“Cal-COBRA”) and the Company’s group health plan is less than
thirty-six (36) months, then the Company shall pay for the cost of comparable
coverage for the remainder of the 36-month period. Chief Executive Officer shall
have an obligation to inform Company if he receives group coverage from another
employer while receiving COBRA or continued medical coverage from the Company.
Chief Executive Officer may not increase the number of designated dependants, if
any, during this time unless Chief Executive Officer does so at his own expense
in accordance with the applicable benefit Agreement. The period of such
Company-paid COBRA coverage shall be considered part of Chief Executive
Officer’s COBRA and Cal-COBRA coverage entitlement period, and may, for tax
purposes, be considered income to the Chief Executive Officer.

C. TAX LAW LIMITATIONS

Notwithstanding any other provision in this Agreement to the contrary, to the
extent that any of the payments and benefits provided for in this Agreement or
otherwise payable to the Chief Executive Officer are presumed by a taxing
authority to constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986 as amended (“Code”), and the total payments
provided for in this Agreement exceed the amount triggering excise tax under the
Code and but for this Section 4.C. would otherwise be presumed to be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), the
parties agree to cooperate with each other under Paragraph 4.D. of the separate
Change in Control Agreement executed by Chief Executive Officer on August 1,
2003.

5. WITHHOLDING TAXES ON BENEFITS

 

Page 4 of 7



--------------------------------------------------------------------------------

Notwithstanding any other provision of the Agreement, all severance benefits
shall be reduced by any applicable federal, state, or local tax withholding
requirements and as permitted by law.

6. NO OTHER SIMILAR BENEFITS

Except as provided for herein, the severance benefits provided by the Agreement
are in lieu of any other severance benefits provided by the Company under any
other applicable agreement, practice or policy. This Severance Agreement
expressly supercedes and makes inapplicable any other severance agreement,
practice, or policy related to severance benefits provided in the absence of a
Change in Control. If there is a “Change in Control” as defined in Section 2.E
above, the Change in Control Agreement executed by Chief Executive Officer on
August 1, 2003 alone shall govern Chief Executive Officer’s termination and
severance benefits and this Agreement shall have no effect.

7. SET OFF/TERMINATION OF SEVERANCE BENEFITS

No payments or benefits payable to the Chief Executive Officer pursuant to this
Agreement shall be reduced by any amount the Chief Executive Officer may be
entitled to receive as pension or retirement benefits, if any.

Subsequent employment by the Company, or any Company successor or affiliates
prior to the payment of severance benefits will disqualify Chief Executive
Officer from severance benefits.

8. DEATH

In the event Chief Executive Officer dies before the severance monies are paid,
payment shall be made to the designated beneficiary of the Chief Executive
Officer in the same amount and at the same time that payment would have been
made to the Chief Executive Officer.

9. LIMITATION ON TRANSFERABILITY

Except as provided in Section 8 above, the interest of the Chief Executive
Officer in the benefits described in this Agreement may not be sold, assigned,
transferred or otherwise disposed of in any way, and any attempted sale,
assignment, transfer or other disposition shall be null and void. If Chief
Executive Officer attempts to sell, assign, transfer or otherwise encumber his
or her rights or interest in the Agreement, other than as permitted by
Section 8, such act will be treated as an election by the Chief Executive
Officer to discontinue participation in the Agreement.

10. ARBITRATION

Chief Executive Officer and the Company agree that any dispute or claim,
including all contract, tort, discrimination and other statutory claims, arising
under or relating to benefits under this Agreement or related to Chief Executive
Officer’s employment or termination of employment (“arbitrable claims”) shall be
resolved by arbitration. HOWEVER, Chief Executive Officer and the Company agree
that this arbitration provision shall not apply to any disputes or claims
relating to or arising out of the misuse or misappropriation of trade secrets or
proprietary information. Arbitration shall be final and binding on the parties
and shall be the exclusive

 

Page 5 of 7



--------------------------------------------------------------------------------

remedy for arbitrable claims. Chief Executive Officer and the Company hereby
waive any rights each may have to a jury trial in regard to the arbitrable
claims. Chief Executive Officer and the Company further agree that the
arbitrator shall have the sole authority to determine arbitrability of any such
arbitrable claims. Arbitration shall be conducted by the American Arbitration
Association in Orange County, California (or other mutually agreed upon city)
under the National Rules for the Resolution of Employment Disputes. As, in any
arbitration, the burden of proof shall be allocated as provided by applicable
law. The Company agrees to pay the fees and costs of the arbitrator. However,
the arbitrator shall have the same authority as a court to award equitable
relief, damages, costs, and fees (excluding the costs and fees for the
arbitrator) as provided by law for the particular claims asserted. This
arbitration clause shall be governed by and construed in all respects under the
terms of the Federal Arbitration Act (“FAA”).

11. SETTLEMENT OF CLAIMS

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against the Chief
Executive Officer or others.

12. SEVERABILITY

If any term, provision, covenant or condition of this Agreement is held to be
invalid, void, or unenforceable, the remainder of the provisions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated thereby.

13. ENTIRE AGREEMENT; AMENDMENTS; WAIVER

This Agreement, together with all stock option agreements, restricted stock
agreements and/or plans, any Employee Secrecy Agreements, and/or any Proprietary
Information and Inventions Agreements, is the entire agreement between the
parties hereto concerning the subject matter hereof and supersedes and replaces
all prior or contemporaneous agreements or understandings between the parties.
This Agreement may not be amended or modified in any manner, except by an
instrument in writing signed by the Chief Executive Officer and an officer of
the Company as designated by the Board. Except with respect to “Good Reason” in
Section 2.D, failure of either party to enforce any other provisions of this
Agreement or any rights with respect thereto or failure to exercise any election
provided for herein shall in no way be considered to be a waiver of such
provisions, rights or elections, or in any way effect the validity of this
Agreement, except for the deemed consent and acquiesce provided for in
Section 2.D. The failure of either party to exercise any of the provisions,
rights or elections in this Agreement, except for those described in
Section 2.D, shall not preclude or prejudice such party from later enforcing or
exercising those same provisions, rights or elections which it may have under
this Agreement.

14. GOVERNING LAW

This Agreement shall be governed by and construed in all respects in accordance
with the laws of the State of California or the FAA, as applicable.

 

Page 6 of 7



--------------------------------------------------------------------------------

15. ATTORNEYS’ FEES

In the event of any action for the breach of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and expenses
incurred in connection with such action.

16. AT WILL EMPLOYMENT

Nothing herein is intended to alter the at-will employment status of the Chief
Executive Officer. Specifically, the Chief Executive Officer’s employment with
the Company is “at-will.” Either the Company or the Chief Executive Officer may
terminate his employment with or without cause or good reason, and with or
without notice. In addition, the Company has the right to change the Chief
Executive Officer’s compensation, duties, assignments and responsibilities or
location of employment at any time, with or without cause or notice.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

“Chief Executive Officer”    “Company”    Powerwave Technologies, Inc.
By:                                                                
By:                                                                      Ronald
J. Buschur    Title:

 

Page 7 of 7